FILED
                           NOT FOR PUBLICATION
                                                                             FEB 23 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DOC’S DREAM, LLC,                                No.   15-56096

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-02857-R-PLA
 v.

DOLORES PRESS, INC. and MELISSA                  MEMORANDUM*
SCOTT,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted February 9, 2017**
                              Pasadena, California

Before: THOMAS, Chief Judge, NGUYEN, Circuit Judge, and AMON,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
      Doc’s Dream, LLC (“Appellant”) appeals the district court’s order

dismissing this declaratory action for failure to state a claim under Rule 8 of the

Federal Rules of Civil Procedure. Fed. R. Civ. P. 8(a). We have jurisdiction under

12 U.S.C. § 1291 and review de novo a dismissal without leave to amend. Dumas

v. Kipp, 90 F.3d 386, 389 (9th Cir. 1996). We review for abuse of discretion,

however, a district court’s denial of leave to amend. Leadsinger, Inc. v. BMG

Music Pub., 512 F.3d 522, 532 (9th Cir. 2008). Because the parties are familiar

with the facts and the procedural history, we will not recount them here.

      The district court correctly concluded that Appellant failed to adequately

plead its copyright abandonment claim under the requirements of Rule 8. Fed. R.

Civ. P. 8(a). Appellant did not allege in its complaint that Dr. Eugene Scott

actually owned any copyrights to the audio and video recordings that he created to

promote his ministry. Because copyright ownership is a prerequisite for

abandonment, see Hampton v. Paramount Pictures Corp., 279 F.2d 100, 104 (9th

Cir. 1960), Appellant’s complaint does not “state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombley, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted).

      However, the district court should have given Appellant an opportunity to

amend its complaint. “[I]n a line of cases stretching back nearly [65] years, we


                                           2
have held that in dismissing for failure to state a claim under Rule 12(b)(6), ‘a

district court should grant leave to amend even if no request to amend the pleading

was made, unless it determines that the pleading could not possibly be cured by the

allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

banc) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)). “Dismissal

without leave to amend is improper unless it is clear, upon de novo review, that the

complaint could not be saved by any amendment.” Gompper v. VISX, Inc., 298
F.3d 893, 898 (9th Cir. 2002). Moreover, “[a]n outright refusal to grant leave to

amend without a justifying reason is . . . an abuse of discretion.” Manzarek v. St.

Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1034 (9th Cir. 2008) (quoting

Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008)).

      Here, the district court offered no reason why Appellant could not simply

amend its complaint to allege that Dr. Scott once held the copyrights to his works.

Furthermore, it dismissed Appellant’s complaint on a ground that Defendants did

not raise and neither party briefed. See Jewel v. Nat’l Sec. Agency, 673 F.3d 902,

907 n.3 (9th Cir. 2011) (concluding that the “district court erred in denying . . .

leave to amend” where it “sua sponte dismissed the complaint on standing

grounds”). We therefore remand to the district court with instructions to grant

Appellant leave to amend.


                                           3
AFFIRMED in part, REVERSED in part, and REMANDED.




                            4